Citation Nr: 0012790	
Decision Date: 05/15/00    Archive Date: 05/22/00

DOCKET NO.  99-01 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a skin condition.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an acquired 
psychiatric disorder.

4.  Entitlement to service connection for pes planus.

5.  Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The appellant had an unverified period of active military 
service from August 1995 until November 1997. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi, which denied the above claims. 

The claim for service connection for hypertension is the 
subject of the REMAND herein.


FINDINGS OF FACT

1.  There is no medical evidence showing that the appellant 
has a chronic skin condition.

2.  Neither the appellant's tinnitus nor her dysthymic 
disorder is shown to be related to disease or injury incurred 
during service.

3.  The appellant's bilateral pes planus deformity was noted 
on her entrance examination, existed prior to entry into 
service and did not increase in severity during service.  

4.  The appellant's claim that a chronic skin disorder and 
tinnitus developed during service is not plausible.


CONCLUSIONS OF LAW

1.  The claims for service connection for a skin condition, 
tinnitus, and an acquired psychiatric disorder are not well 
grounded, and there is no statutory duty to assist the 
appellant in developing facts pertinent to these claims.  
38 U.S.C.A. § 5107 (West 1991).

2.  The appellant's pes planus preexisted her entry into 
active military service.  38 U.S.C.A. §§ 1111 and 1132 (West 
1991); 38 C.F.R. § 3.304(b) (1999).

3.  The appellant's bilateral pes planus was not aggravated 
by her active military service, and service connection is 
therefore not warranted.  38 U.S.C.A. §§ 1110, 1111, 1131, 
1132, and 1153 (West 1991); 38 C.F.R. §§ 3.304 and 3.306 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence of record, which 
consists of:  (1) the appellant's contentions; (2) her 
service medical records; and (3) the reports of VA 
examinations conducted in 1998.  The evidence pertinent to 
each issue is discussed below. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1999).  It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81.  In general, the 
appellant's evidentiary assertions are accepted as true for 
the purpose of determining whether a well-grounded claim has 
been submitted.  King v. Brown, 5 Vet. App. 19, 21 (1993).

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).  Generally, the Board should 
consider only the evidence that is or may be favorable to the 
claim in deciding whether a claim is well grounded.  See Arms 
v. West, 12 Vet. App. 188, 195 (1999) (noting that generally 
"only the evidence in support of the claim is to be 
considered and generally a presumption of credibility 
attaches to that evidence in order to decide whether or not 
any VA claimant has sustained the claimant's burden of 
submitting a well-grounded claim under section 5107(a)") 
(emphasis in original). 

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) by (a) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Brewer v. 
West, 11 Vet. App. 228, 231 (1998); see also Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997).  Alternatively, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of (i) the existence of a chronic disease in service 
or during an applicable presumption period under 38 C.F.R. § 
3.307 and (ii) present manifestations of the same chronic 
disease.  Brewer, 11 Vet. App. at 231.

The Board notes that the appellant has argued that she is 
entitled to presumptive service connection for the claimed 
conditions because she filed her claims within one year of 
her separation from service.  Service connection can be 
established for a current disability on the basis of a 
"presumption" under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  
38 U.S.C.A. §§ 1110, 1112, 1131 and 1137 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a) (1999).  
However, these provisions apply only to diseases specifically 
defined as "chronic" diseases.  38 U.S.C.A. § 1112 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.307 and 3.309 (1999).  The 
appellant's claimed skin condition, tinnitus, and pes planus 
are not diseases subject to presumptive service connection.  
Presumptive service connection can be granted for a 
psychosis, but the appellant has been diagnosed with 
dysthymic disorder, which is not a psychotic disorder.  
Therefore, the regulations concerning presumptive service 
connection do not apply to these claims.

A.  Skin condition

The appellant is not entitled to service connection for a 
skin condition because the medical evidence does not show 
that she has this condition.  Upon VA examination in 1998, no 
skin rash of any type was identified.  

In this case, incurrence of a chronic disorder during service 
is not factually shown.  The appellant's service medical 
records showed that she was treated for contact dermatitis in 
July 1996 after jet fuel spilled on her arms.  This was 
apparently an acute and transitory condition because (a) the 
appellant did not seek treatment for any skin problems in the 
15 months of service remaining after this incident; (b) she 
denied having any skin diseases on her separation examination 
in October 1997; (c) the separation examination showed no 
abnormalities of the skin; and (d) the VA examination in July 
1998 also showed no abnormalities of the skin.  

The evidence does not show chronicity of treatment or of 
symptoms.  Although the appellant alleges that she has 
intermittently had a skin rash since the in-service incident, 
there is no evidence to substantiate her contentions.  
Regardless of any continuity of symptomatology she has 
alleged, the fact remains that there is no evidence showing 
that she currently has a skin disorder.  

Despite the in-service treatment for contact dermatitis, 
there must be a current, ascertainable medical disorder in 
order to warrant service connection.  The existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. §§ 1110 and 1131 (West 
1991); see Degmetich v. Brown, 104 F.3d 1328 (1997) (holding 
that Secretary's and Court's interpretation of sections 1110 
and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Caluza, 7 Vet. 
App. at 505; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992).  
Therefore, since the medical evidence does not show a current 
skin disorder, the claim for service connection is not well 
grounded.

B.  Tinnitus

Upon VA examination in 1998, the appellant complained of 
ringing of the ears of one year's duration.  Her service 
medical records showed no complaints of or diagnosis of 
tinnitus.  Moreover, there is no competent medical nexus 
evidence to associate her complaints of tinnitus with a 
disease or injury incurred during service.  

Incurrence in service is not factually shown since the 
appellant did not seek treatment during service for tinnitus.  
The appellant's service medical records do not support a 
conclusion that she was exposed to acoustic trauma.  She 
underwent several hearing evaluations during service, one of 
which specifically stated that she was not routinely exposed 
to hazardous noise.  The differences shown between the first 
in-service audiogram and the last are negligible.  Upon 
separation from service, the appellant denied having any ear 
trouble or hearing loss.  There is also no evidence that she 
incurred a head injury or concussion during service. 

At no time has a medical professional expressly stated that 
the appellant has tinnitus that is in any manner related to 
her military service or that it began during service.  In 
fact, the VA examiner in 1998 opined that the tinnitus may 
well have been secondary to severe external blockage by 
cerumen.  The service medical records do not show treatment 
for such a condition. 

The appellant has made statements suggesting that she has had 
ringing in the ears ever since her military service.  She is 
certainly competent to report experiencing such symptoms.  
Even accepting her statements as representative of continuity 
of symptomatology, there is no competent medical opinion of 
record showing that the current tinnitus is related to any 
prior symptoms she may have experienced.  Cf. Savage, 10 Vet. 
App. at 497.  Nexus is not shown by post-service continuity 
of symptoms.  The complaint of tinnitus on one occasion upon 
VA examination in 1998 is insufficient to support a finding 
of continuity of symptomatology.  Therefore, the Board 
concludes that this claim is not well grounded.

C.  Acquired psychiatric disorder

Upon VA examination in 1998, the appellant complained of 
current problems with irritability, mood changes, and 
depression.  The diagnosis was dysthymic disorder.  Her 
service medical records showed no complaints of psychiatric 
symptomatology or diagnosis of a psychiatric disorder.  The 
Board notes that there is no support for the appellant's 
contention that she was discharged from service due to her 
"nervous condition."  

There is no competent medical nexus evidence to associate the 
appellant's current dysthymic disorder with a disease or 
injury incurred during service.  Upon separation from 
service, she denied having depression, excessive worry, or 
nervous trouble of any sort.  She argues that she has a 
psychiatric disorder because she gained weight during 
service, was criticized for this, and then lost her self-
esteem.  She has not alleged that she experienced any 
psychiatric symptomatology during service.  The service 
medical records do show that she was discharged by reason of 
weight control failure.  However, at no time has a medical 
professional expressly stated that the appellant's dysthymic 
disorder is in any manner related to her military service or 
that it began during service.  

The appellant has made statements suggesting that she has had 
psychiatric symptoms ever since her military service.  She is 
certainly competent to report experiencing such symptoms.  
Even accepting her statements as representative of continuity 
of symptomatology, there is no competent medical opinion of 
record showing that the current dysthymic disorder is related 
to any prior symptoms she may have experienced.  Cf. Savage, 
10 Vet. App. at 497.  Nexus is not shown by post-service 
continuity of symptoms.  The complaint of psychiatric 
symptoms on one occasion upon VA examination in 1998 is 
insufficient to support a finding of continuity of 
symptomatology.  Therefore, the Board concludes that this 
claim is not well grounded.

D.  Conclusion regarding not well grounded claims

For the reasons discussed above, the Board concludes that the 
appellant's claims for service connection for a skin 
condition, tinnitus, and an acquired psychiatric disorder are 
not well grounded.  The only evidence indicating that the 
claimed conditions are related to the appellant's military 
service consists of her current statements.  However, she 
cannot meet his initial burden under 38 U.S.C.A. § 5107(a) by 
simply presenting her own opinion.  She does not have the 
medical expertise to render a probative opinion as to medical 
diagnosis or causation.  See Edenfield v. Brown, 8 Vet. App. 
384, 388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Until the appellant establishes a well-grounded claim, VA has 
no duty to assist her in developing facts pertinent to the 
claim, including providing her additional medical 
examinations at VA expense.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.326(a) (1999) (VA examination will be 
authorized where there is a well-grounded claim for 
compensation); see Morton v. West, 12 Vet. App. 477 (1999) 
(VA cannot assist a claimant in developing a claim that is 
not well grounded).

When a claimant refers to a specific source of evidence that 
could make a claim plausible, VA has a duty to inform her of 
the necessity to submit that evidence to complete the 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  VA has no outstanding duty in this case to 
inform the appellant of the necessity to submit certain 
evidence to complete her application for VA benefits.  See 
38 U.S.C.A. § 5103(a) (West 1991).  There is no indication of 
any medical records that might well ground any of these 
claims.  The appellant has not alleged that any medical 
records exist that would contain medical opinions associating 
the claimed skin condition, tinnitus, or acquired psychiatric 
disorder with her period of military service.

The presentation of a well-grounded claim is a threshold 
issue.  Therefore, since the appellant has failed to present 
competent medical evidence that her claims for service 
connection for a skin condition, tinnitus, and an acquired 
psychiatric disorder are plausible, the claims must be denied 
as not well grounded.  Dean v. Brown, 8 Vet. App. 449 (1995); 
Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  There is no duty 
to assist further in the development of these claims, because 
such additional development would be futile.  See Murphy, 1 
Vet. App. 78.

E.  Pes planus

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when she entered into military service 
except for conditions noted on the entrance examination.  
38 U.S.C.A. §§ 1111 and 1132 (West 1991); 38 C.F.R. 
§ 3.304(b) (1999).  The appellant's entrance examination in 
December 1994 indicated that she had moderate pes planus that 
was asymptomatic.  Therefore, she is not entitled to the 
presumption of soundness, and the issue is whether the 
appellant's preexisting pes planus was aggravated by her 
military service.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service.  Where the evidence shows that 
there was an increase in disability during service, there is 
a presumption that the disability was aggravated by service.  
In order to rebut the presumption of aggravation, there must 
be clear and unmistakable evidence (obvious or manifest) that 
the increase in severity was due to the natural progress of 
the disability.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 
3.306(a) and (b) (1999).  There is no aggravation of a 
preexisting disease or injury if the condition underwent no 
increase in severity during service on the basis of all of 
the evidence of record pertinent to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 C.F.R. § 3.306(b) (1999).  The usual effects of medical 
and surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment will not be considered service connected unless 
the disease or injury is otherwise aggravated by service.  38 
C.F.R. § 3.306(b)(1) (1999).

The medical evidence shows that the appellant's pes planus 
did not increase in disability during service.  Examining the 
medical evidence prior to service, she had a moderate pes 
planus disorder.  Examining the medical evidence during her 
military service, she complained of foot pain in July 1997.  
Examination continued to show a bilateral pes planus 
deformity, but she had no tenderness to palpation and full 
range of motion.  In other words, despite the pes planus 
abnormality, there was no objective evidence of disability.  
In August 1997, she was treated for plantar fasciitis, which 
had resolved and which is not the same as pes planus.  Upon 
separation from service, the only comment concerning her feet 
was the prior plantar fasciitis disorder that had improved 
and she had no complaints of pain.  Examination continued to 
show bilateral pes planus, and the examiner noted that this 
was not considered disabling. 

Therefore, the appellant was treated for her flat feet on one 
occasion throughout more than two years of service, and there 
was no objective evidence of disability at that time.  Upon 
separation, she had no complaints concerning her flat feet, 
and examination showed that the condition was not considered 
disabling.  This is insufficient to support a conclusion that 
the appellant's pes planus increased in disability during her 
military service.  

Review of the post-service medical evidence also does not 
disclose any evidence of aggravation of the appellant's pes 
planus.  Rather, the post-service findings support the 
conclusion that there was no increase in severity during 
service.  The VA examination in 1998 showed no objective 
evidence of organic pathology to explain her complaints of 
pain, and, more importantly, even though her arches were 
"low," there was still space between the arch and the floor 
with weightbearing.  In other words, the appellant's pes 
planus deformity is minimal.  No medical professional has 
indicated that the appellant's bilateral pes planus is worse 
as a result of her military service.  The appellant's 
contention that her pes planus was aggravated by her military 
service is not competent evidence of increased disability.  
See Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

All of the evidence of record in this case pertinent to the 
manifestations of the disability prior to, during, and 
subsequent to service shows that the appellant's preexisting 
bilateral pes planus underwent no increase in severity during 
service and was not aggravated by service.  Therefore, the 
preponderance of the evidence is against the claim for 
service connection for pes planus.  This condition existed 
prior to the appellant's entry into active service in 1995 
and was not aggravated by her service because there is no 
competent evidence of an increase in the basic level of the 
preexisting disorder during service.  


ORDER

Entitlement to service connection for a skin condition, 
tinnitus, an acquired psychiatric disorder, and pes planus is 
denied.


REMAND

Additional development is needed prior to further disposition 
of the appellant's claim for service connection for 
hypertension.  Where a claimant has filed an application for 
benefits and VA has notice of the existence of evidence that 
may be sufficient to well ground the claim, VA has a duty to 
inform the appellant of the necessity to submit that evidence 
to complete her application for benefits.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995); 38 U.S.C.A. § 5103(a) (West 
1991).  

Upon VA examination in July 1998, the appellant stated that 
she had been diagnosed with hypertension three months earlier 
after a blood pressure check at a hospital.  It is unknown 
whether records exist that may be sufficient to well ground 
her claim.  However, in light of the fact that she has 
reported receiving a diagnosis of hypertension within a year 
of her separation from service, a remand to obtain these 
records is clearly warranted.  

Accordingly, this claim is REMANDED for the following:

1.  Ask the appellant to submit the 
medical records from the hospital where 
she was diagnosed with hypertension in 
approximately April 1998.  Advise her 
that these records are important to her 
claim and that it is her responsibility 
to submit them.  See 38 C.F.R. § 3.159(c) 
(1999).  Allow an appropriate period of 
time within which to respond.

2.  Thereafter, readjudicate the 
appellant's claim for service connection 
for hypertension, with application of all 
appropriate laws and regulations and 
consideration of the additional evidence 
developed upon remand.  If the benefit 
sought on appeal remains denied, provide 
the appellant and her representative a 
supplemental statement of the case, and 
allow an appropriate period of time for 
response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 



